Citation Nr: 1501372	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-30 983	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence was presented to reopen a claim for service connection for headaches.

2.  Whether new and material evidence was presented to reopen a claim for service connection for a psychiatric disorder.

3.  Whether new and material evidence was presented to reopen a claim for service connection for a sleep disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a psychiatric disorder.

6.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The appellant had active naval service from February 24, 1967, to April 28, 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge during an October 2013 videoconference hearing.  A transcript is of record.

The Board has reviewed the physical, Veterans Benefits Management System (VBMS) and Virtual VA claims files.

Although the RO determined the Veteran has not submitted new and material evidence sufficient to reopen his claim, the Board must determine on its own whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for headaches, a psychiatric disorder, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2010 decision, the Board denied the Veteran's appeals for service connection for headaches, a psychiatric disorder, and a sleep disorder.

2.  Evidence received since the June 2010 Board decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.


CONCLUSIONS OF LAW

1.  New and material evidence was received to reopen a claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence was received to reopen a claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence was received to reopen a claim of entitlement to service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim decided by an RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new or material evidence is presented regarding a disallowed claim.  38 U.S.C.A. §§ 7104(b), 7105(c), 5108.  But see 38 U.S.C.A. § 5108 (the Secretary must reopen the claim and review the former disposition if new and material evidence is presented).  Evidence is new if it was not previously submitted to agency decisionmakers and material if, by itself or in consideration with prior record evidence, it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence must not be cumulative or redundant of the record evidence at the time of the claim's prior final denial and it must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for reopening a claim is low and does not require the claimant to present new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board denied the Veteran's appeals for service connection for headaches, a psychiatric disorder, and a sleep disorder in June 2010 due to a lack of evidence of a nexus.  The December 2011 VA psychiatric examination report and an undated letter (received June 2010) from private psychiatrist Dr. Forman suggest that the Veteran may have diagnoses of depression, post-traumatic problems, dementia, anti-social personality disorder, and malingering.  See December 2011 VA Psychiatric Examination; Undated Dr. Forman Letter (received June 2011).  Other letters from private psychiatrist Dr. Forman indicate that the Veteran's headaches, psychiatric symptoms, and sleep difficulties may be inextricably intertwined.  They suggest that the Veteran's enuresis resumed in service due to psychiatric symptoms that began in service, that his enuresis contributed to his difficulty sleeping, causing him to wake up several times each night, and that the sleep aids he took may have contributed to his headaches.  See January 2010 Dr. Forman Treatment Records; November 2010, November 2011, January 2012 Dr. Forman Letters; see also April 1967 Urology Consultation (reporting improvement in enuresis for a period of three years prior to enlistment).  Further, the Veteran testified during his October 2013 videoconference hearing that Dr. Forman told him that his sleep difficulties were due to a combination of head trauma in service and a psychiatric diagnosis such as depression or anxiety.  See Transcript of Record p. 8; see also April 1967 Discharge Medical Examination (revealing an abnormal psychiatric evaluation); July 2008 Statement (reporting sleep difficulties sometimes because his head hurt so badly).  As this new evidence, taken together and with evidence already of record, raises a reasonable possibility of substantiating the claims for service connection, the Board finds it constitutes new and material evidence.

In light of the favorable decisions, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  


ORDER

New and material evidence was received and the claims for service connection for headaches, a psychiatric disorder, and a sleep disorder are reopened; the appeals are granted to this extent only.


REMAND

While efforts were made to obtain the progress report referred to in the April 1967 Naval Aptitude Board's report, it appears that only the Veteran's service treatment records (STRs), not his service personnel records (SPRs), were searched.  See November 2009 PIES Response (stating that a hospital name was needed in order to search for the progress report); March 2009 Memorandum of Unavailability of Service Records (listing searches of STRs).  As progress reports are generally included with SPRs and not STRs, a search of the Veteran's SPRs for the cited progress report must still be performed.

More efforts must also be made to obtain relevant treatment records.  Outstanding VA treatment records exist and have not been associated with the claims file.  See May 2011 VA Treatment Records, Addendum (stating that the patient had not been seen since February 2010 and had an appointment scheduled for June 2011).  

Further, while the record contains letters from Drs. Cushingberry, Forman, Moss, Syed, and Trotter, it does not contain any records of actual treatment by these physicians.  See July 2005 Michigan Medical Group Letters; June 2006 Amir and Associates Letter (stating that they will continue to treat the Veteran); March and May 2007 Dr. Moss Prescription Pad Notes (prescribing Lunesta and discussing headaches and sleeplessness); July 2007 Dr. Moss Treatment Record (noting that the patient had returned); October 2008 Virginia Park Medical Care Prescription Pad Note (stating that the Veteran was under Dr. Trotter's care beginning September 2008); January 2010 Dr. Forman Treatment Records (indicating that records of treatment by Dr. Cushingberry were reviewed); Transcript of Record p. 7 (reporting ongoing treatment by Dr. Forman); September 2014 Fax to Congressman (reporting having undergone psychiatric treatment since 2009).  The Veteran did state in a June 2006 letter that treatment records from Dr. Syed, as well as Dr. Ruiz, had already been submitted; however, none are currently of record.  The existence of these records is especially pertinent because the VA examiners indicated that the Veteran was at times uncooperative and did not provide enough information for the examiners to make adequate diagnoses.  See November 2006 VA Examinations; November 2009 VA Examination; December 2011 VA Examinations.

VA should ask the Veteran to provide authorization to release treatment records for any treatment by each of the physicians listed above.  The Board emphasizes that the duty to assist is a two-way street.  The Veteran cannot passively wait for assistance if he may or should have essential information needed to obtain the relevant evidence.  See Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  

In addition, the VA examinations of record do not appear to be adequate.  The December 2011 VA examiners failed to provide an opinion regarding any sleep disorder symptoms or insomnia and did not provide medical explanations or rationales for the opinions that were provided and the October 2009 and November 2009 VA examiners provided only cursory and inadequate rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008).  The November 2006 and April 2009 VA examiners did not provide adequate opinions in part because the Veteran did not provide sufficient information; however, as the most recent VA examinations contain inadequate opinions and new and material evidence has been presented, additional VA examinations are still warranted to give the Veteran every consideration.  The record lacks an opinion regarding whether any psychiatric or other disorders were superimposed on any personality disorders during the Veteran's active service, and the Board lacks the medical expertise to determine the nature and etiology of any disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make efforts to obtain any outstanding SPRs-specifically, the progress report referred to in the April 1967 Naval Aptitude Board Report.  Notify the Veteran of any attempts and associate any attempts with the claims file.  

2. Make efforts to obtain any outstanding treatment records, including from VA.  Ask the Veteran to submit documents authorizing the release of any private treatment records, including records of any treatment by Drs. Cushingberry, Forman, Moss, Ruiz, Syed, and Trotter.  Notify the Veteran of any attempts and associate any attempts with the claims file.  

3. After any outstanding records have been obtained, schedule the Veteran for examinations by appropriate examiners regarding the nature and etiology of any headaches, psychiatric disorder, or sleep disorder.  
Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

Regarding any headaches, the examiner MUST provide an opinion, based on the record, regarding:  

a) whether it is at least as likely as not that the Veteran's headaches are etiologically related to an in-service injury, disease, or event; or,

b) whether it is at least as likely as not that the Veteran's headaches are proximately due to or, in the alternative, chronically aggravated by service-connected disability.

Regarding any psychiatric disorder present since the Veteran's July 2011 petition to reopen, the examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether any such psychiatric disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's February 1967 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

b) whether any preexisting psychiatric disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).

c) If a personality disorder is also diagnosed, the examiner should discuss whether there is any evidence of a superimposed acquired psychiatric disorder in service that resulted in a current acquired psychiatric disorder.

d) If the examiner does not find clear and unmistakable evidence that any currently diagnosed psychiatric disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder that is etiologically related to an in-service injury, disease, or event.

Regarding any sleep disorder, the examiner MUST provide an opinion, based on the record, regarding:  

a) whether it is at least as likely as not that any sleep disorder present since the Veteran's July 2011 petition to reopen is etiologically related to an in-service injury, disease, or event; or,

b) whether it is at least as likely as not that the Veteran's sleep disorder is proximately due to or, in the alternative, chronically aggravated by service-connected disability.

The examiners MUST also comment on whether a relationship exists between the Veteran's headaches and any psychiatric or sleep disorder.  See January 2010 Dr. Forman Treatment Records (noting that the Veteran's sleep aids may be contributing to his headaches); November 2010, November 2011, January 2012 Dr. Forman Letters (noting difficulty sleeping due to enuresis); see also April 1967 Urology Consultation (reporting improvement in enuresis for a period of three years prior to enlistment, with a worsening upon enlistment); Transcript of Record p. 8 (reporting that Dr. Forman stated that sleep difficulties were due to a combination of in-service head trauma and a psychiatric diagnosis); April 1967 Discharge Medical Examination (revealing abnormal psychiatric evaluation); July 2008 Statement (reporting sleep difficulties sometimes because head hurt so badly).  

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion.  If medical literature is used, please provide a citation.  Any opinion MUST consider the Veteran's reports regarding the onset and duration of his symptoms.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


